United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 9, 2005

                                                            Charles R. Fulbruge III
                           No. 05-50243                             Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS RICARDO REYES-MARTINEZ,

                                      Defendant-Appellant,

                            Consolidated With
                             No. 05-50244

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JESUS RICARDO REYES-MARTINEZ, also
known as Jesus Ricardo Reyes,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1591-ALL
                       --------------------

Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Jesus Ricardo

Reyes-Martinez raises arguments that are foreclosed by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 05-50243
                               -2-

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998),

which held that a prior conviction is a sentencing factor under

8 U.S.C. § 1326(b)(2) and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.